DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Specification
Specification reads: “the corresponding DFT analysis windows w[τ] are rotated as well (para [0048])” and wherein “DFT” appears to represent Discrete Fourier Transform and the result of the DFT is in frequency domain, but w[τ] appears to be time-domain variable and thus, it is unclear whether w[τ] is about DFT analysis or not and the specification fails to disclose any embodiment of claimed “analysis window”. Because the specification fails to disclose an embodiment of the claimed “analysis window”, the specification also fails to disclose the claimed “autocorrelation function of the analysis window”, “normalized version of the autocorrelation function of the analysis window stored in a look-up table” as recited in claims 1-5.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, “an analysis window” as recited in claim 1, “frequency transforms of the audio signals of the at least one pair of channels in the analysis window” as recited in claim 2 recited in claim 4, and … must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Claim 1 recites “Comparison device for … configured to …”, which should be – A comparison device for … configured to …--. Claims 2-13 are objected due to the dependencies to claim 1.
Claim 14 is objected for the at least similar reason as described in claim 1 above since claim 14 recited similar deficient feature as recited in claim 1, for example, claim 14 recites “Decoder for multi-channel audio signals …”.
Claim 15 is objected for the at least similar reason as described in claim 1 above since claim 15 recited similar deficient feature as recited in claim 1, for example, claim 15 recites “Comparison method for …”.
Claim 12 further recites “generate the at least one downmix signal based on …” which should be -- generate a at least one downmix signal based on …--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites “compute the at least one side gain and the at least one residual gain using the energies and the inner product of the at least one pair of ITD compensated frequency transforms” and wherein the terms “the energies” and “the inner product of the at least one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Briand et al (US 20130304481 A1, hereinafter Briand) and in view of reference Doidic et al (US 5789689 A, hereinafter Doidic).
Claim 1:  Briand teaches a comparison device for a multi-channel audio signal (title and abstract, ln 1-21, a system in fig. 14, stereo audio input signals to Time-Frequency Partitioning 25 and generating X1[n,b] and X2[n,b] in time-frequency domain in fig. 14) configured to: 
derive, for an inter-channel time difference (determining relevant ICTD, para [0164]) between audio signals for at least one pair of channels (between a pair of the stereo input audio channel signal to the element 25 in fig. 14), at least one ITD parameter of the audio signals of the at least one pair of channels (output ICTD from the ICTD determiner 38 as the claimed ITD parameter of the audio signals in fig. 14, para [0160]-[0164]) in an analysis window (a sliding analysis window for extracting ICTD, para [0062]), 
compensate the ITD for the at least one pair of channels in the frequency domain (Xa1 Xa2 generated by aligning the X1[n,b] and X2[n,b] according to the relevant ICTD, para [0165]) by a shift using the at least one ITD parameter to generate at least one pair of ITD compensated frequency transforms (Xa1[n,b], Xa2[n,b] generated by aligning the X1[n,b] and X2[n,b] according to the relevant ICTD, para [0165]; the alignment in time-frequency domain in figs. 12A-12C, para [0134]), 
compute, based on the at least one ITD parameter and the at least one pair of ITD compensated frequency transforms, at least one comparison parameter (ICC, as one of the claimed comparison parameter, is computed according to maximization of the cross-correlation function in an equation 2, wherein both positive and negative delay can applied to X1[n,b] and X2[n,b] in rxy[τ] in equation 3, para [0047]; and ICLD by using Xa1[n,b], Xa2[n,b] in fig. 14, para [0165]).
However, Briand does not explicitly teach wherein the shift is a circular shift.
Doidic teaches an analogous field of endeavor by disclosing a device for audio signal processing (title and abstract, ln 1-12 and a system in fig. 18) and wherein a delay is operated in a circular shift manner (digital delay 630 in fig. 18, performing delay shift by using a circular buffer, col 12, ln 50-53) for benefits of effectively delaying digital audio samples by using a simple protocol, flexibility in delay length, and less memory required even though a larger length of delay (col 12, ln 55-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the digital delay by circular shift, as taught by Doidic, to the compensating the ITD for the at least one pair of channels, as taught by Briand, for the benefits discussed above.
Claim 14: the combination of Briand and Doidic further teaches, a decoder for multi-channel audio signals (Briand, audio decoder in fig. 2) configured to: 
decode at least one downmix signal (Briand, Mono decoder 22 in fig. 2), at least one inter-channel time difference parameter and at least one comparison parameter received from an encoder (spatial parameters from the Parameters extraction 16 at the audio encoder side to parametric synthesis 26 at the audio decoder side in fig. 2), 
upmix the at least one downmix signal for restoring the audio signals of at least one pair of channels from the at least one downmix signal using the at least one comparison parameter to generate at least one pair of decoded ITD compensated frequency transforms (Briand, via the decorrelator 24, etc., at the audio decoder side in fig. 2, para [0007]), 

Claim 15 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Briand and Diodic further teaches, according to claim 1 above, the comparison device further configured to use frequency transforms of the audio signals of the at least one pair of channels in the analysis window for deriving the at least one ITD parameter (Briand, via the element 25 prior to ICTD determiner 38 in fig. 14).
Claim 3: the combination of Briand and Diodic further teaches, according to claim 1 above, compute the at least one comparison parameter using a function equaling or approximating an autocorrelation function of the analysis window and the at least one ITD parameter (Briand, maximizing cross-correlation function by assigning the time-lag parameter to the ICTD in the equation 2, para [0043]-[0044]).
Claim 4: the combination of Briand and Diodic further teaches, according to claim 3 above, wherein the function equals or approximates a normalized version of the 
Claim 5: Briand teaches all the elements of claim 5, according to claim 4 above, including the normalized version of the autocorrelation function of the analysis window (Briand, the equation 1, and x[n] and y[n+ τ] are limited into n=0-N, i.e., windowed) stored in a a look-up table (Diodic, circular buffer for delay shift, and the discussion in claim 1 above for accessing, i.e., writing into and read back from the memory), except achieving the function by interpolation of the normalized version of the autocorrelation function.
Diodic teaches an analogous field of endeavor by disclosing a device for audio signal processing (title and abstract, ln 1-12 and a system in fig. 18) and wherein an interpolation is performed on the stored sample data (zero interpolation in fig. 10 and linear interpolation of the samples in fig. 11, col 10, ln 1-15) for benefits of achieving an efficient computation of full complement of sound effect with no foldover noise (col 9, ln 60-67).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the interpolation on the stored sample data, as taught by Diodic, to the normalized version of the autocorrelation function of the analysis window stored in a look-up table in the comparison device, as taught by Briand, for the benefits discussed above.
Claim 10: the combination of Briand and Diodic further teaches, according to claim 1 above, wherein the at least one comparison parameter comprises at least one inter-channel coherence correction parameter () for correcting an estimate of the ICC—determined in the frequency domain—of the at least one pair of audio signals based on the at least one ITD 
Claim 11: the combination of Briand and Diodic further teaches, according to claim 1 above, further configured to: generate at least one downmix signal for the audio signals of the at least one pair of channels (Briand, via coherent downmixer 60 to generate a donwmix signal M[n,b] for output to the decoder in fig. 14, para [0165]), wherein the at least one comparison parameter is computed for restoring the audio signals of the at least one pair of channels from the at least one downmix signal (through the parametric synthesis 26 in the decoder 20 in fig. 2a, and para [0007]-[0008]).
Claim 12: the combination of Briand and Diodic further teaches, according to claim 1 above, further configured to: generate the at least one downmix signal based on the at least one pair of ITD compensated frequency transforms (Briand, the Xa1[n,b] and Xa2[n,b] are input to the coherent down-mixer 60 for generating a downmix signal M[n,b] in fig. 14, para [0165]).
Claim 13: the combination of Briand and Diodic further teaches, according to claim 1 above, Multi-channel encoder comprising the comparison device according to claim 11, further configured to: encode the at least one downmix signal (Briand, via the mono encoder 14 in fig. 2a), the at least one ITD parameter and the at least one comparison parameter for transmission to a decoder (quantized parameters extracted by the parameters extraction element 16 in fig. 2a and the quantized parameters being further transmitted to the decoder 20 in fig. 2a, para [0007]-[0008]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Briand (above) and in view of references Doidic (above) and Bruhn et al (US 20050149322 A1, hereinafter Bruhn).
Claim 6: the combination of Briand and Diodic teaches all the elements of claim 6, according to claim 1 above, including the at least one comparison parameter (Briand, including ICC, ICLD, etc., in fig. 14, and the discussion in claim 1 above) and at least one pair of audio signal transforms of the at least one pair of ITD compensated frequency transforms (Briand, X1a[n,b], X2a[n,b] outputted from aligner 40 in fig. 14), except wherein the at least one comparison parameter comprises at least one side gain of at least one pair of mid/side transforms, the at least one side gain being a prediction gain of a side transform from a mid transform of the at least one pair of mid/side transforms.
Bruhn teaches an analogous field of endeavor by disclosing a device for audio signal processing (title and abstract, ln 1-14 and an audio encoder in fig. 2A) and wherein a at least one comparison parameter is disclosed to comprise at least one side gain of at least one pair of mid/side transforms (through the pre-processor 32, adder and subtractor 34, 36 in fig. 2a; f(xmono, xside) as the claimed side gain of the pair of mid/side transforms represented by xmono and xside transform from the elements 34, 36 in fig. 2a, para [0070]-[0071]; or quantized f() represented by gQ in the equation of para [0075]), and the at least one side gain being a prediction gain of a side transform from a mid transform of the at least one pair of mid/side transforms (via the xside residual(n), para [0075], i.e., xside(n) = gQxmono(n) + xside residual) for benefits of achieving an improvement of performance of the audio encoder by balancing the  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the at least one comparison parameter and wherein the at least one comparison parameter comprises the at least one side gain of at least one pair of mid/side transforms, the at least one side gain being a prediction gain of a side transform from a mid transform of the at least one pair of mid/side transforms, as taught by Bruhn, to the at least one comparison parameter in the comparison device, as taught by the combination of Briand and Diodic, for the benefits discussed above.
Claim 7: the combination of Briand, Diodic, and Bruhn further teaches, according to claim 6 above, wherein the at least one comparison parameter comprises at least one corrected residual gain (Bruhn, f(Ec(n) in the equation of para [0105]) corresponding to at least one residual gain (Bruhn, Ec(n)1/2 in the equation of para [0104]) corrected by a residual gain correction parameter (Bruhn, in a general form by f(Ec(n), para [0105]), the at least one residual gain being a function of an energy of a residual in a prediction of the side transform from the mid (Bruhn, predicting from the energy by the equation of para [0102]).
Claim 8: the combination of Briand, Diodic, and Bruhn further teaches, according to claim 7 above, computing the at least one side gain and the at least one residual gain using the energies and the inner product of the at least one pair of ITD compensated frequency transforms (Bruhn, by the equation Ec(m) in para [0102], the function of an energy of a residual 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amendment to overcome the claim objections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654